Appeal by the People from an order of the Supreme Court, Queens County (Friedmann, J.), dated October 29, 1987, which dismissed the first and third counts of the indictment in the interest of justice.
Ordered that the order is affirmed.
Under the particular circumstances of this case (see, People v Rickert, 58 NY2d 122), we find that the dismissal of two counts of the indictment in the interest of justice (CPL 210.20, 210.40) was an appropriate exercise of discretion (see, People v Edwin C, 82 Misc 2d 245) for the reasons stated by Justice *711Friedmann in the Supreme Court, Queens County. Weinstein, J. P., Bracken, Kunzeman and Rubin, JJ., concur. [See, 139 Misc 2d 165.]